COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


  THE STATE OF TEXAS,                           §
                                                                No. 08-16-00322-CR
                 Appellant,                     §
                                                                  Appeal from the
  v.                                            §
                                                                120th District Court
  GEORGE FRANK DIAMOS, III,                     §
                                                              of El Paso County, Texas
                 Appellee.                      §
                                                                (TC# 20130D05419)
                                                §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 9TH DAY OF NOVEMBER, 2018.

                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.